DETAILED ACTION
	This action is responsive to 06/21/2022.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US Patent 10,686,027 B2), hereinafter Jo, in view of Lin et al. (US Patent 9,899,344 B2), hereinafter Lin.
Regarding claim 1, Jo discloses a display device (see figs. 1-6) comprising: a substrate (substrate (SUB)-see fig. 6); a driving pad disposed on the substrate (a plurality of driving signal pads DP-PD-see fig. 4 and [col. 8, ll. 60-62]); an insulating layer disposed on the substrate covering the driving pad (third insulating layer 30-see figs. 7B and 7D), and including an engraved pattern through which at least a portion of the driving pad is exposed (contact hole CNT defined through the third insulating layer 30 … the third insulating layer may expose each of the pad portions DL-P through the contact hole CNT-see figs. 7A-7d and [col. 13, ll. 46-56]); and a circuit board (i.e., circuit substrate DC-PB having a driving chip DC-see fig. 7D with description in [col. 14, ll. 17-23]) including a circuit pad (i.e., circuit pad DC-PD-see fig. 7D) making contact with the driving pad (i.e., each the circuit pad DC-PD contacts a corresponding driving signal pad DP-PD via corresponding driving bump DC-BP-see fig. 7D).
Jo does not appear to expressly disclose including a circuit pad having a shape inserted into the engraved pattern, wherein the circuit pad and the driving pad directly contact each other.
Lin is relied upon to teach a circuit pad having a shape inserted into the engraved pattern (see, for example, figs. 2D-2H, more specifically fig. 2H, which illustrates a conductive structure 2’ (herein equated to the claimed circuit pad), the conductive structure inserted to directly contact conductive pads 200 (equated to claimed driving pad) via through holes 220 and grooves 230 (collective equated to the claimed engraved pattern) formed in an insulating layer 21), wherein the circuit pad and the driving pad directly contact each other (as shown in fig. 2H, the conductive structure 2’ directly contacts the conductive pad 200).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lin with the invention of Jo by having circuit pads that fit into grooves to directly contact driving pads, as taught by Lin, which allows micro-chips or fine-pitch conductive pads to be electrically connected to a substrate structure in a flip-chip manner (see [col. 46-48]) that prevents the occurrence of solder bridging between adjacent solder bumps that may occur in conventional flip-chip packaging that utilizes solder bumps (see [col. 1, ll. 55-59 and fig. 1).
Regarding claim 2, Lin is further relied upon to teach wherein a shape of the circuit pad is substantially a same shape of the engraved pattern (see, for example, figs. 2F-2G, wherein the shape of the plurality of circuits 23 and conductive via 22 match the shape of the through holes 220 and grooves 230).
Regarding claim 4, Lin is further relied upon to teach wherein a height of the circuit pad is greater than a height of the engraved pattern in a thickness direction of the substrate (see, for example, fig. 2F, wherein the height of the conductive material 27 is greater than the combined height of each through hole 220 and groove 230 (equated to height of the claimed engraved pattern)).
Regarding claim 5, Lin is further relied upon to teach further comprising: a filling agent disposed between the circuit board and the insulating layer (see, for example, fig. 2H with description in [col. 4, ll. 8-11]-conductive elements 28 (herein equated to the claimed filling agent) that may include a solder material).
Regarding claim 6, Jo discloses wherein the insulating layer comprises: a first insulating layer disposed on the substrate (second insulating layer 20 (herein equated to the claimed first insulating layer); and a second insulating layer disposed on the first insulating layer (see, for example, fig. 7D, with description in [col. 12, ll. 38-41], which further illustrates the third insulating layer 30 (equated to claimed second insulating layer) disposed on a second insulating layer 20 (equated to claimed first insulating layer)), and each of the first insulating layer and the second insulating layer is an organic layer (each of first to third insulating layers (10, 20, and 30) may include an inorganic layer and an organic layer (see [col. 11, ll. 25-31])).
Regarding claim 9, Jo discloses wherein the circuit board further comprises: a support layer that supports the circuit pad (circuit substrate DC-PB, see fig. 7D with description in [col. 14, ll. 17-21]), and the circuit pad comprises: a first circuit pad disposed on the support layer (circuit pad DC-PD); and a second circuit pad covering the first circuit pad and facing the driving pad (driving bumps DC-BP, see fig. 7D).
Regarding claim 13, Jo discloses wherein the insulating layer surrounds the driving pad in a plane (see figs. 7A-7D, more specifically fig. 7B, wherein it is apparent that the third insulating layer 30 surrounds).
Regarding claim 14, Jo discloses wherein the engraved pattern has a shape opened from the insulating layer in a plane (see figs. 7B and 7D).
Regarding claim 15, Joe discloses wherein each of the driving pad and the circuit pad has a trapezoid shape in the plane (see, for example, fig. 7D, wherein a trapezoidal shape can be gleaned for the driving bump DC-BP and the circuit pad DC-PD in the contact area CTA).
Regarding claim 16, Jo discloses a method of manufacturing a display device (see [col. 1, ll. 17]), comprising: providing a display substrate (substrate (SUB)-see fig. 6) having an insulating layer (third insulating layer 30-see figs. 7B and 7D) through which an engraved pattern is defined (contact hole CNT (equated to the claimed engraved pattern) defined through the third insulating layer 30- see figs. 7B and 7D) and a driving pad partially exposed through the engraved pattern (the third insulating layer may expose each of the pad portions DL-P through the contact hole CNT-see figs. 7A-7d and [col. 13, ll. 46-56]); aligning a circuit pad of a circuit board to face the driving pad of the display substrate in a thickness direction of the display substrate (see fig. 7D with description in [col. 14, ll. 17-26], wherein circuit pad DC-PD is disposed on the circuit substrate DC-PB to face the pad portion DL-P); allowing the circuit pad to make contact with the driving pad (i.e., each the circuit pad DC-PD contacts a corresponding driving signal pad DP-PD via corresponding driving bump DC-BP-see fig. 7D).
Jo does not appear to expressly disclose inserting the circuit pad into the engraved pattern, wherein the circuit pad has a shape that is the same as a shape of the engraved pattern in a plane, wherein the circuit pad and the driving pad are formed to directly contact each other.
Lin is relied upon to teach inserting the circuit pad into the engraved pattern (see, for example, figs. 2D-2H, more specifically fig. 2H, which illustrates a conductive structure 2’ (herein equated to the claimed circuit pad), the conductive structure inserted to directly contact conductive pads 200 (equated to claimed driving pad) via through holes 220 and grooves 230 (collective equated to the claimed engraved pattern) formed in an insulating layer 21), wherein the circuit pad has a shape that is the same as a shape of the engraved pattern in a plane (as shown in figs. 2F and 2H, shape of the conductive structure 2’ (within the insulating layer 21) matches shape of the groove 230 and through hole 220 (engraved pattern)), wherein the circuit pad and the driving pad are formed to directly contact each other (as shown in fig. 2H, the conductive structure 2’ directly contacts the conductive pad 200).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lin with the invention of Jo by having circuit pads that fit into grooves to directly contact driving pads, as taught by Lin, which allows micro-chips or fine-pitch conductive pads to be electrically connected to a substrate structure in a flip-chip manner (see [col. 46-48]) that prevents the occurrence of solder bridging between adjacent solder bumps that may occur in conventional flip-chip packaging that utilizes solder bumps (see [col. 1, ll. 55-59 and fig. 1).
Regarding claim 17, Lin is further relied upon to teach further comprising: filling a filling agent between the circuit board and the insulating layer (see, for example, fig. 2H with description in [col. 4, ll. 8-11]-conductive elements 28 (herein equated to the claimed filling agent) that may include a solder material), wherein the circuit pad has a height greater than a height of the engraved pattern in a thickness direction of the display substrate (see, for example, figs. 2G-2H, wherein the height of the conductive material 27 is greater than the combined height of each through hole 220 and groove 230 (equated to height of the claimed engraved pattern)).
Regarding claim 19, Jo discloses wherein the insulating layer surrounds the driving pad in the plane (see figs. 7A-7D, more specifically fig. 7B, wherein it is apparent that the third insulating layer 30 surrounds), and the engraved pattern has a shape recessed from an upper surface of the insulating layer (see figs. 7B and 7D).
Regarding claim 20, Jo discloses a method of manufacturing a display device (see [col. 1, ll. 17]), comprising: providing a display substrate (substrate (SUB)-see fig. 6) having an insulating layer (third insulating layer 30-see figs. 7B and 7D) through which an engraved pattern is defined and extends in one direction (contact hole CNT (equated to the claimed engraved pattern) defined through the third insulating layer 30- see figs. 7B and 7D) and a driving pad partially exposed through the engraved pattern (the third insulating layer may expose each of the pad portions DL-P through the contact hole CNT-see figs. 7A-7d and [col. 13, ll. 46-56]); aligning a circuit pad of a circuit board to face the driving pad of the display substrate in the one direction (see fig. 7D, wherein circuit pad DC-PD is disposed on the circuit substrate DC-PB to face the pad portion DL-P); allow the circuit pad to make contact with the driving pad (i.e., each the circuit pad DC-PD contacts a corresponding driving signal pad DP-PD via corresponding driving bump DC-BP-see fig. 7D).
Jo does not appear to expressly disclose inserting the circuit pad into the engraved pattern in the one direction to allow the circuit pad to make contact with the driving pad, wherein the circuit pad and the driving pad are formed to directly contact each other.
Lin is relied upon to teach inserting the circuit pad into the engraved pattern (see, for example, figs. 2D-2H, more specifically fig. 2H, which illustrates a conductive structure 2’ (herein equated to the claimed circuit pad), the conductive structure inserted to directly contact conductive pads 200 (equated to claimed driving pad) via through holes 220 and grooves 230 (collective equated to the claimed engraved pattern) formed in an insulating layer 21), in the one direction to allow the circuit pad to make contact with the driving pad, wherein the circuit pad and the driving pad are formed to directly contact each other (as shown in fig. 2H, the conductive structure 2’ directly contacts the conductive pad 200).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lin with the invention of Jo by having circuit pads that fit into grooves to directly contact driving pads, as taught by Lin, which allows micro-chips or fine-pitch conductive pads to be electrically connected to a substrate structure in a flip-chip manner (see [col. 46-48]) that prevents the occurrence of solder bridging between adjacent solder bumps that may occur in conventional flip-chip packaging that utilizes solder bumps (see [col. 1, ll. 55-59 and fig. 1).
Claims 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo and further in view of Kim et al. (US Patent 10,504,986), hereinafter Kim.
Regarding claim 7, Jo discloses wherein the driving pad comprises: a first pad disposed on the substrate (part portion DL-P disposed on the substrate (SUB)-see fig. 7D), at least a portion of the first pad being exposed by the first insulating layer (as shown in fig. 7D, the part portion DL-P is disposed on the second insulating layer 20, and therefore the part portion DL-P is exposed by the second insulating layer 20).
Jo discloses a second pad (DP-PD), however, Jo does not appear to expressly disclose and a second pad partially covered by the second insulating layer, disposed on the exposed first pad through the engraved pattern, and making contact with the circuit pad, and the first pad and the second pad include different materials from each other.
Kim is relied upon to teach wherein the driving pad comprises: a first pad disposed on the substrate (see fig. 5-first pad electrode 145 disposed on a substrate 100), at least a portion of the first pad being exposed by the first insulating layer (a portion of the first pad electrode 145 is exposed by interlayer insulating layer 150 (herein, first insulating layer)); and a second pad partially covered by the second insulating layer, disposed on the exposed first pad through the engraved pattern (second pad electrode 165 is partially covered by auxiliary layer 205 (herein, second insulating layer) disposed on the first pad electrode at a position of a contact hole (engraved pattern) in which the pad electrode is disposed), and making contact with the circuit pad (i.e., the pad P contacts a bump electrode 420 of circuit board 410 via a third 310-see fig. 7), and the first pad and the second pad include different materials from each other (see [col. 2, ll. 17-20]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim with the inventions of Jo and Lin by having first the first and the second pads partially exposed by the first and the second insulating layers, as taught by Kim, in order to provide a stable connection between a driver and a substrate (see [col. 1, ll. 45-47])).
Regarding claim 8, Kim is further relied upon to teach wherein the engraved pattern has a shape recessed from an upper surface of the second insulating layer to expose the driving pad (see fig. 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim with the inventions of Jo and Lin such that the contact hole for inserting the driving pad has a recessed shape from an upper surface of the second insulating layer to the exposed driving pad, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 10, Kim is further relied upon to teach wherein the circuit pad comprises: a plurality of circuit pads spaced apart from each other, and the second insulating layer is disposed between two circuit pads adjacent to each other among the circuit pads (as shown in fig. 7, the auxiliary layer 205 is disposed on either side of driving bump electrode 420, i.e., disposed between adjacent driving bumps-see fig. 7 and [col. 9, ll. 17-23]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim with the inventions of Jo and Lin by having the second insulating layer (auxiliary layer) disposed between adjacent circuit pads, as taught by Kim, in order to provide a stable connection between a driver and a substrate (see [col. 1, ll. 45-47])).
Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo and further in view of Hsu et al. (US Pub. 2017/0362361), hereinafter Hsu.
Regarding claim 12, Jo in view of Lin does not appear to expressly teach wherein the second insulating layer comprises: a photo-initiator and the second insulating layer is an adhesive component.
Hsu, in for example, [0040] and claim 15, teaches printed circuit boards having a substrate, an insulating layer attached to at least one surface of the circuit substrate, the insulating layer formed by photosensitive resin compositions comprising … a photo-initiator, and, the photosensitive resin has viscosity and adhesion strength (see [0015]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the insulating layer of Hsu with the inventions of Jo and Lin, in order to achieve a printed circuit board with improved adhesion strength, flexibility, and storage stability (see [0041]).
Regarding claim 18, Jo discloses further comprising: curing the insulating layer after the inserting of the circuit pad into the engraved pattern (see, for example, [col. 15, ll. 18-25], which further disclose bonding the insulating layer (e.g., welding) to the portion of the driving bump in the non-contact area (NCTA) by frictional heat).
Jo in view of Lin does not appear to expressly teach wherein the insulating layer has an adhesive component and includes a photo-initiator.
Hsu, in for example, [0040] and claim 15, teaches printed circuit boards having a substrate, an insulating layer attached to at least one surface of the circuit substrate, the insulating layer formed by photosensitive resin compositions comprising … a photo-initiator, and, the photosensitive resin has viscosity and adhesion strength (see [0015]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the insulating layer of Hsu with the inventions of Jo and Lin, in order to achieve a printed circuit board with improved adhesion strength, flexibility, and storage stability (see [0041]).
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests the limitations recited in the aforementioned claims.
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. Applicant argued (see Applicant remarks, pg. 8-9) that the references of record fail to teach the amended limitation “wherein the circuit pad and the driving pad directly contact each other”, more specifically that the cited reference Jo describes that the circuit pad and the driving pad contact through a bump, so Jo does not teach or disclose direct contact between the circuit pad and the driving pad. Applicant further submits that the features as presently recited in the claims cannot be easily derived from the combination of Jo or Jo and Lin. 
The Examiner respectfully disagrees for at least the following reasons: Secondary reference Lin teaches (see figs. 2D-2H) an improvement to conventional flip-chip packaging processes wherein a circuit pad (2’-see fig. 2H) or (27-see fig. 2F) directly contacts conductive pads (200) without the use of a bump (16) as in the conventional flip-chip technology (see fig. 1), which is advantageous in that it prevents the possibility of solder bridging occurring between adjacent bumps (16), as in the conventional flip-chip packaging illustrated in fig. 1 with description in [col. 1, ll. 55-61]. The Examiner therefore contends that the claims in the instant application, as currently amended cannot be deemed as patentable in view of the teachings of Lin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627